52 N.Y.2d 895 (1981)
Eastern Paralyzed Veterans Association, Inc., et al., Appellants,
v.
Metropolitan Transportation Authority et al., Respondents.
Court of Appeals of the State of New York.
Decided January 20, 1981.
Stephen L. Solomon for appellants.
Eugene Friedus and Joan Offner for Metropolitan Transportation Authority and others, respondents.
Robert Abrams, Attorney-General, for Comptroller of the State of New York, respondent.
Allen G. Schwartz, Corporation Counsel, for Comptroller of the City of New York, respondent.
Appeal dismissed, without costs, by the court sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.